Citation Nr: 1212313	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  10-02 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Karen Y. Vicks, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) from February 2007 and July 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

The applications to reopen the claims of service connection for diabetes mellitus and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In March 2012, prior to the promulgation of a decision in the appeal, the Veteran's representative notified VA that the claimant wanted to withdraw his appeal of the denial of his application to reopen his claim of entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the application to reopen the claim of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, in a March 2012 statement prior to the promulgation of a decision in the appeal, the Veteran's representative notified VA that the claimant wanted to withdraw his appeal of the denial of his application to reopen his claim of entitlement to service connection for PTSD.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.


ORDER

The appeal of the denial of the application to reopen the claim of entitlement to service connection for PTSD is dismissed.


REMAND

In a July 2008 rating decision, the RO denied the Veteran's applications to reopen his claims of entitlement to service connection for diabetes mellitus and erectile dysfunction.  In December 2008, the RO received from the Veteran's representative a notice of disagreement as to the July 2008 rating decision.  See 38 C.F.R. § 20.201 (2011); Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002).  However, no further action was thereafter taken by the RO.  See 38 C.F.R. § 19.29 (2011).  Therefore, the Board finds that a remand for a statement of the case is required.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, these issues are REMANDED to the RO/AMC for the following action:

The RO/AMC should issue a SOC as to the applications to reopen the claims of entitlement to service connection for diabetes mellitus and erectile dysfunction.  If the Veteran files a timely substantive appeal as to either issue, this issue should be returned for review by the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


